UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-4602


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


HATEM ABU HASSAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:06-cr-00007-H)


Argued:   May 13, 2008                        Decided:   June 6, 2008


Before KING, Circuit Judge, HAMILTON, Senior Circuit Judge, and
Henry F. FLOYD, United States District Judge for the District of
South Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Stephen Clayton Gordon, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant. Jennifer P. May-
Parker, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.    ON BRIEF: Thomas P. McNamara, Federal
Public Defender, Raleigh, North Carolina, for Appellant. George E.
B. Holding, United States Attorney, Anne M. Hayes, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hatem Abu Hassan appeals his convictions for trafficking in

goods bearing a counterfeit mark, and aiding and abetting the same,

18 U.S.C. §§ 2320(a) and 2.     We affirm.



                                      I

       In the summer of 2004, the Wilson Police Department began to

investigate whether some of the convenience store owners in the

Wilson, North Carolina area were trafficking in stolen goods.

Hassan, who owned a convenience store in Wilson, was approached by

undercover officers on July 8, 2004 to see if he was interested in

purchasing purportedly stolen cigars.          During his first meeting

with   the   undercover   officers,   Hassan   purchased   ten   boxes   of

Cigarillo cigars for $100. Later that day, the undercover officers

returned to Hassan’s convenience store and inquired whether he was

interested in purchasing purportedly stolen baby formula.          Hassan

told the officers that he had a friend who would purchase all of

the baby formula that the undercover officers could provide.

Thereafter, on numerous occasions, Hassan purchased purportedly

stolen baby formula from the undercover officers.            All of the

purportedly stolen goods sold to Hassan were contained in their

original factory packaging.

       Sometime in July 2004, the undercover officers learned that

Hassan was selling pills bearing trademarks registered to the drug


                                 - 2 -
manufacturer Pfizer, Inc.         The use of the Pfizer trademarks on the

pills made the pills appear to be genuine Viagra pills.                 During a

baby formula transaction on July 19, 2004, one of the undercover

officers, Detective Alfred Drayton, asked Hassan to give him a

Viagra pill.    In response, Hassan retrieved a pill from his cash

register and gave it to Detective Drayton as a free sample, adding

that “it truly works.”          (J.A. 102).

       On September 23, 2004, while delivering 500 cases of baby

formula to Hassan, Detective Drayton asked Hassan to sell him some

Viagra pills.    Detective Drayton told Hassan that he had $1,000 to

spend on Viagra pills, and Hassan sold Detective Drayton 200 pills

for $1,000.     On four other occasions, between October 2004 and

January 2005, Detective Drayton purchased pills from Hassan.                 All

told, Detective Drayton purchased approximately 1200 pills from

Hassan.

       At trial, a chemist testified that Viagra is a patented drug

made   by   Pfizer   and   that    genuine     Viagra    requires   a   doctor’s

prescription    before     it    can   be   dispensed.      The   chemist   also

testified that the pills Hassan sold to Detective Drayton were not

genuine Viagra pills.       According to the chemist, the color of the

pills sold by Hassan was slightly different from that of a genuine

Viagra pill. Moreover, although the pills sold by Hassan contained

the same active ingredient as a genuine Viagra pill and had similar

markings as those of a genuine Viagra pill, they also contained


                                       - 3 -
fillers not found in a genuine Viagra pill.          The government also

introduced evidence showing that Hassan did not dispense the

counterfeit Viagra pills from a bottle typically used for genuine

Viagra pills.      Rather, he typically retrieved the pills from an

Aleve bottle, a Tylenol box, or a ziplock bag.

     Following his arrest in February 2005, Hassan’s vehicle was

searched.    Nine counterfeit Viagra pills, similar to the ones sold

to Detective Drayton, were recovered during the search.              In a

post-arrest statement, Hassan stated that he obtained the pills

from a friend in Rocky Mount, North Carolina.

     On January 11, 2006, Hassan was charged by a federal grand

jury in the Eastern District of North Carolina with one count of

conspiracy    to   transport    stolen    property   (baby   formula)   in

interstate commerce, 18 U.S.C. §§ 2314 and 371, five counts of

transporting stolen property (baby formula) in interstate commerce,

and aiding and abetting the same, id. §§ 2314 and 2, and five

counts of trafficking in goods bearing a counterfeit mark, and

aiding and abetting the same, id. §§ 2320(a) and 2.          At trial, the

district court dismissed one of the § 2314 counts because the

government failed to meet the interstate commerce element.          At the

conclusion of the trial, the jury convicted Hassan of the remaining

counts.

     The     district   court    sentenced    Hassan    to    37   months’

imprisonment, concurrent on each count.          Hassan filed a timely


                                  - 4 -
notice of appeal.      On appeal, he challenges the sufficiency of the

evidence to support his convictions on the § 2320(a) counts.



                                       II

     We review de novo the district courts decision to deny a

motion for judgment of acquittal pursuant to Rule 29 of the Federal

Rules of Criminal Procedure.          United States v. Osborne, 514 F.3d

377, 385 (4th Cir. 2008).         Where, as here, the motion was based on

a claim of insufficient evidence, “[t]he verdict of a jury must be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.”             Glasser v. United

States,   315   U.S.   60,   80    (1942);    Osborne,   514   F.3d   at   385.

Substantial evidence is evidence “that a reasonable finder of fact

could accept as adequate and sufficient to support a conclusion of

a defendant’s guilt beyond a reasonable doubt.”            United States v.

Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc).              We consider

circumstantial and direct evidence and allow the government the

benefit of all reasonable inferences from the facts proven to those

sought to be established.         Id. at 858.

     In resolving issues of substantial evidence, we do not weigh

evidence or review witness credibility. United States v. Saunders,

886 F.2d 56, 60 (4th Cir. 1989).             Rather, it is the role of the

jury to judge the credibility of witnesses, resolve conflicts in




                                     - 5 -
testimony, and weigh the evidence.           United States v. Manbeck, 744

F.2d 360, 392 (4th Cir. 1984).

      Section 2320(a) prohibits “intentionally traffic[king] or

attempt[ing] to traffic in goods or services and knowingly us[ing]

a   counterfeit   mark    on   or   in   connection   with   such   goods   or

services.”    In order to prove a violation of § 2320(a), the

government   must   prove,      beyond   a   reasonable   doubt,    that    the

defendant “(1) trafficked or attempted to traffic in goods or

services; (2) did so intentionally; (3) used a counterfeit mark on

or in connection with such goods and services; and (4) knew the

mark was counterfeit.”         United States v. Habegger, 370 F.3d 441,

444 (4th Cir. 2004).      “A defendant is guilty of aiding and abetting

if he has knowingly associated himself with and participated in the

criminal venture.”       Burgos, 94 F.3d at 873 (citation and internal

quotation marks omitted).

      Hassan contends that the record does not contain substantial

evidence demonstrating that he knew the pills he sold to Detective

Drayton were counterfeit Viagra pills.             We disagree.      Several

pieces of evidence, when viewed collectively, demonstrate that

Hassan knew the pills were counterfeit Viagra pills.

      The first, and strongest, piece of evidence tending to show

that Hassan knew the pills he sold to Detective Drayton were

counterfeit Viagra pills is Hassan’s assurance to Detective Drayton

on July 19, 2004 that the pill he was providing was effective.               If


                                     - 6 -
Hassan knew the pill he was giving to Detective Drayton was a

genuine Viagra pill, there would be no need for him to vouch for

the   pill’s   effectiveness.         However,   because   the    pills   were

counterfeit, Hassan needed to convince Detective Drayton that the

unauthentic pill would work as effectively as a genuine Viagra

pill.

      The next piece of evidence tending to prove Hassan’s knowledge

is Hassan’s provision of a free sample to Detective Drayton.                  If

Hassan was dispensing a genuine Viagra pill, there would be no need

to provide a sample, as Hassan could depend on the medical evidence

available touting a genuine Viagra pill’s effectiveness. Moreover,

by providing a free sample, Hassan was encouraging Detective

Drayton   to   confirm   that   the    counterfeit    Viagra     pill   was   as

effective as a genuine Viagra pill.

      The context of the transactions between Hassan and Detective

Drayton also supports the conclusion that Hassan knew the pills he

was selling were not genuine Viagra pills.             First, in his post-

arrest statement, Hassan stated that he was getting the pills from

his friend in Rocky Mount, North Carolina.           Because Hassan did not

get the pills from a legitimate prescription source, the jury was

at liberty to conclude that it was more likely that the pills were

not manufactured by Pfizer. Second, when Hassan sought to purchase

purportedly stolen goods from the undercover officers, he saw no

need to confirm the authenticity of the goods the undercover


                                  - 7 -
officers were trying to sell. However, when Hassan filled the role

of seller, he was acutely aware of the need to convince Detective

Drayton that the pill he was providing was as effective as a

genuine Viagra pill.          To that end, Hassan provided Detective

Drayton a free sample, in hopes that Detective Drayton would seek

to buy large quantities of the pills he had to sell.

     The packaging of the pills Hassan was selling and their

abundant supply also suggest that Hassan knew the pills he was

selling to Detective Drayton were not being manufactured by Pfizer.

If the pills Hassan was selling were manufactured by Pfizer, one

would expect that the pills would be stored in some type of

packaging indicative of their genuine source.                 They were not.

Moreover, if the pills Hassan was selling were manufactured by

Pfizer, but obtained illegally, one would expect shortages or

delays, as the supply would depend on the pills being stolen from

either     Pfizer   or   a   legitimate      distributer    of     prescription

medications.     No such shortages or delays were present.

     In sum, it was for the jury, not this court, to decide which

version of the events--the government’s or Hassan’s--was more

credible.     United States v. Wilson, 118 F.3d 228, 234 (4th Cir.

1997).   Here, based on the evidence summarized above, the jury was

entitled    to   conclude    that   Hassan   knew   the    pills   he   sold   to

Detective Drayton were counterfeit Viagra pills.




                                     - 8 -
                              III

     For the reasons stated herein, the judgment of the district

court is affirmed.

                                                        AFFIRMED




                             - 9 -